                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

JOSHUA DEXTER BYERS,                         :   Case No. 1:19-cv-661
                                             :
        Plaintiff,                           :   Judge Timothy S. Black
                                             :
vs.                                          :   Magistrate Judge Bowman
                                             :
OHIO DEPT. OF REHABILITATION                 :
AND CORRECTIONS, et al.,                     :
                                             :
        Defendants                           :


                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)
                   AND TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on September 10,

2019, submitted a Report and Recommendation. (Doc. 4). No objections were filed.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly:

      1. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.
         §§ 1915(e)(2)(B) and 1915A(b)(1).

                                             1
   2. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this Order
      would not be taken in good faith and therefore deny plaintiff leave to appeal in
      forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

   3. The Clerk shall enter judgment accordingly, whereupon this case is terminated and
      closed in this Court.

      IT IS SO ORDERED.

Date: December 30, 2019                            s/ Timothy S. Black
                                                   Timothy S. Black
                                                   United States District Judge




                                            2
